F£LED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA SEP 2 8 2012
c\en488 U.S. 428, 434 (l989). "The FSIA provides generally that a foreign state is immune
from the jurisdiction of the United States courts unless one of the exceptions listed in 28 U.S.C. §
l605(a) applies." Roea’er v. Islamic Republic of Iran, 646 F.3d 56, 58 (D.C. Cir. 201 l) (citation
and intemal quotation marks omitted). The complaint reveals no basis for finding a waiver of
defendants’ immunity under the FSIA. Therefore, the Court will dismiss this action. A separate

Order accompanies this Memorandum Opinion.

@%/ I,o/:£/

DATE: September if , 2012 United States District Judge